Per Curiam.

The evidence is conflicting as to the terms of the contract in regard to payment. The plaintiff testified that as soon as the fire-escapes were done he was to get $400. One of the defendants testified to the same effect, except that the payment was to be $200. A witness called by the defendants testified that a payment of $200 was to be made after the balconies were completed. All the witnesses agreed that the balconies were part of the fire-escapes, and were incomplete at the time the plaintiff stopped work in that the floors were not in. The plaintiff was not entitled to a payment, upon any of these versions of the contract, and as there was no evidence of the reasonable value of the work done and materials furnished, the case is without evidence to sustain the judgment. Wherefore the judgment is reversed and a new trial ordered, with costs to appellants to abide event.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment reversed and new trial ordered, "with costs to appellants to abide event.